          Case 1:15-vv-00789-MBH Document 106 Filed 03/01/21 Page 1 of 8




                  In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 15-789V
                                          (not to be published)

*************************
LINDSEY MARTIN and RAYNARD                  *                             Chief Special Master Corcoran
MARTIN, as representatives of the estate of *
I.R.M., deceased,                           *
                                            *                             Filed: December 8, 2020
                   Petitioners,             *
                                            *                             Attorney’s Fees and Costs;
              v.                            *                             Final Fees Award;
                                            *                             Reasonable Basis; Expert
SECRETARY OF HEALTH AND                     *                             Rates; Reductions
HUMAN SERVICES,                             *
                                            *
                   Respondent.              *
                                            *
*************************

Richard Gage, Richard Gage, P.C., Cheyenne, WY, for Petitioner.

Julia M. Collison, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                  DECISION AWARDING ATTORNEY’S FEES AND COSTS 1

        On July 27, 2015, Lindsay and Raynard Martin filed a Petition under the National Vaccine
Injury Compensation Program (the “Vaccine Program” 2), on behalf of their deceased son, I.R.M.,
alleging that the Flumist version of the influenza (“flu”) vaccine he received on September 24,
2014, caused his death two days later. Pet. at 1-2 (ECF No. 1). A hearing in this matter was held
on May 23–24, 2019, and I subsequently issued a decision denying entitlement. ECF No. 85.

1
  Although the Decision has not formally been designated for publication, it will nevertheless be posted on the United
States Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012).
This means the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published Decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen (14) days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire Decision will be
available to the public in its current form. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter “Vaccine Act” or “the Act”).
All subsequent references to sections of the Vaccine Act shall be to the pertinent subparagraph of 42 U.S.C. § 300aa.
         Case 1:15-vv-00789-MBH Document 106 Filed 03/01/21 Page 2 of 8




Petitioners filed a motion for review that was denied (ECF No. 97), and they did not pursue further
appeal.

        Petitioners have now filed a motion for a final award of attorney’s fees and costs. Motion,
filed Nov. 13, 2020 (ECF No. 101) (“Fees App.”). Petitioners request $209,931.28—$109,066.71
in attorney’s fees and $100,864.57 in costs—for the work of attorneys Mr. Richard Gage, Ms.
Kristen Blume, and various paralegals. Fees App. at 4. Petitioners also seek fees for Ms. Valerie
Borek, Esq., the attorney who initially represented them in this matter prior to Mr. Gage’s
appearance. Id. at 101-114. The costs requested include fees for three experts, record retrieval,
shipping, and travel expenses for counsel and experts associated with the case’s trial. Id. at 4.
Respondent reacted to the fees request on December 4, 2020. See Response (ECF No. 102).
Respondent is satisfied that the statutory requirements for an attorney’s fees and costs award are
met in this case, and otherwise defers to my discretion the calculation of a proper amount to be
awarded. Response at 2, 3.

                                            ANALYSIS

I.     Petitioners’ Claim had Reasonable Basis

        Under the Vaccine Act, a special master may award fees and costs to an unsuccessful
petitioner if: (1) the “petition was brought in good faith”; and (2) “there was a reasonable basis for
the claim for which the petition was brought.” Section 15(e)(1). I have in prior decisions set forth
at length the criteria to be applied when determining if a claim possessed “reasonable basis”
sufficient for a fees award. See, e.g., Sterling v. Sec’y of Health & Hum. Servs., No. 16-551V, 2020
WL 549443, at *4 (Fed. Cl. Spec. Mstr. Jan. 3, 2020). In short, the claim’s reasonable basis must
be demonstrated through some objective evidentiary showing. Cottingham v. Sec’y of Health &
Hum. Servs., 971 F.3d 1337, 1344 (Fed. Cir. 2020) (citing Simmons v. Sec’y of Health & Hum.
Servs., 875 F.3d 632, 635 (Fed. Cir. 2017)).

       This objective inquiry is focused on the claim—counsel’s conduct is irrelevant (although
it may bulwark good faith). Simmons, 875 F.3d at 635. Reasonable basis inquiries are not static—
they evaluate not only what was known at the time the petition was filed, but also take into account
what is learned about the evidentiary support for the claim as the matter progresses. Perreira v.
Sec’y of Health & Hum. Servs., 33 F.3d 1375, 1377 (Fed. Cir. 1994) (upholding the finding that a
reasonable basis for petitioners’ claims ceased to exist once they had reviewed their expert's
opinion, which consisted entirely of unsupported speculation).

        The standard for reasonable basis is lesser (and thus inherently easier to satisfy) than the
preponderant standard applied when assessing entitlement, as cases that fail can still have
sufficient objective grounding for a fees award. Braun v. Sec’y of Health & Hum. Servs., 144 Fed.


                                                  2
        Case 1:15-vv-00789-MBH Document 106 Filed 03/01/21 Page 3 of 8




Cl. 72, 77 (2019). Under the Vaccine Act, special masters have “maximum discretion” in applying
the reasonable basis standard. See, e.g., Silva v. Sec’y of Health & Hum. Servs., 108 Fed. Cl. 401,
401–02 (Fed. Cl. 2012). The Court of Federal Claims has affirmed that “[r]easonable basis is a
standard that petitioners, at least generally, meet by submitting evidence.” Chuisano v. Sec’y of
Health & Hum. Servs., 116 Fed. Cl. 276, 287 (2014) (internal quotations omitted) (affirming
special master). The factual basis and medical support for the claim is among the evidence that
should be considered. Carter v. Sec’y of Health & Hum. Servs., 132 Fed. Cl. 372, 378 (2017).

        I determined in my entitlement decision that Petitioners had not established by
preponderant evidence that the flu vaccine caused I.R.M.’s tragic death or could have done so.
However, their claim had sufficient objective basis to justify a fees and costs award. There was no
dispute about the fact of vaccination or general circumstances of I.R.M.’s death, which occurred
close enough in time to the vaccine’s administration to raise reasonable questions about a possible
association. The experts also agreed in critical respects on certain matters relevant to my
disposition of the claim, further bulwarking the objective reasonableness of Petitioners’ position.
And although I was not ultimately persuaded by Petitioners’ causation theory, it was supported by
credible science and contained many reliable sub-components. Respondent for his part does not
otherwise contest reasonable basis. Accordingly, a final award of fees and costs in this matter is
appropriate.

II.    Calculation of Attorney Fees

       Determining the appropriate amount of the fees award is a two-part process. The first part
involves application of the lodestar method—“multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.” Avera v. Sec’y of Health & Hum. Servs.,
515 F.3d 1343, 1347–48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
The second part involves adjusting the lodestar calculation up or down to take relevant factors into
consideration. Id. at 1348. This standard for calculating a fee award is considered applicable in
most cases where a fee award is authorized by federal statute. Hensley v. Eckerhart, 461 U.S. 424,
429–37 (1983).

        An attorney’s reasonable hourly rate is determined by the “forum rule,” which bases the
proper hourly rate on the forum in which the relevant court sits (Washington, D.C., for Vaccine
Act cases), except where an attorney’s work was not performed in the forum and there is a
substantial difference in rates (the “Davis exception”). Avera, 515 F.3d at 1348 (citing Davis Cty.
Solid Waste Mgmt. & Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot. Agency, 169 F.3d
755, 758 (D.C. Cir. 1999)). A 2015 decision established the hourly rate ranges for attorneys with
different levels of experience who are entitled to the forum rate in the Vaccine Program. See
McCulloch v. Sec’y of Health & Hum. Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl.
Spec. Mstr. Sept. 1, 2015).


                                                 3
          Case 1:15-vv-00789-MBH Document 106 Filed 03/01/21 Page 4 of 8




         Petitioners requests the following rates based on the years work was performed:

                 2014          2015      2016      2017      2018      2019      2020
    Richard         -          $300/hour $311/hour $318/hour $326/hour $338/hour $350/hour
    Gage,
    Esq.
    Kristen          -             -              -         $251/hour          -         $338/hour $350/hour
    Blume,
    Esq.
    Valerie      $275/hour $275/hour $275/hour
    Borek,
    Esq.
    Paralegals       -             -          $120/hour $120/hour $120/hour $120/hour $120/hour




The rates requested for Mr. Gage, Ms. Blume, and their firm’s paralegal work are consistent with
what he has previously been awarded, and I find no cause to modify them in this instance.
Kreizenbeck v. Sec. of Health & Human Servs., No. 08-209V, 2020 WL 5909091 at *3 (Fed. Cl.
Spec. Mstr. Sept. 15, 2020) (awarding Ms. Blume a rate of $251/hour for 2017, $338/hour for
2019, and $350/hour for 2020, and awarding Mr. Gage a rate of $300/hour for 2015, $311/hour
for 2016, $318/hour for 2017, $326/hour for 2018, $338/hour for 2019, and $350/hour for 2020).
The hourly rates requested are also consistent with the Office of Special Masters’ fee schedule. 3 I
find these rates reasonable and award them accordingly.

3
 The 2015–2016 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys-
Forum-Rate-Fee-Schedule2015-2016.pdf.

The 2017 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-
Fee-Schedule-2017.pdf.

The 2018 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule%202018.p
df.

The 2019 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule%202019.p
df.

The 2020 Fee Schedule can be accessed at:
https://www.uscfc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule%202020
.PPI_OL.pdf


                                                        4
         Case 1:15-vv-00789-MBH Document 106 Filed 03/01/21 Page 5 of 8




        Petitioner also requests attorney’s fees for prior counsel, Valerie Borek, for work
performed in 2014, 2015, and 2016—all at the same rate of $275/hour. Fees App. at 101-14. I have
previously approved this rate for Ms. Borek, and I approve it in this case as well. See Somelofski
v. Sec. of Health & Human Servs., No. 14-169V, 2016 WL 6803781 (Fed. Cl. Spec. Mstr. Sept.
28, 2016).

        All time billed to this matter, moreover, was reasonably incurred. As a result, no reductions
shall be made for attorney’s fees requested.

III.    Calculation of Costs

        Petitioner also requests an award of $100,864.57 for costs incurred, including expert fees
for three experts: Dr. Douglas Miller, Dr. Marcel Kinsbourne, and Dr. Alan Levin. Fees App. at
56-89. Because each expert presents slightly different circumstances, I will address them
individually.

        A.       Dr. Miller

        Dr. Miller billed most of his time at the general rate of $500 per hour for a total of 36.5
hours (invoice total of $14,050), which was mostly devoted to preparation of an expert report and
testimony at the trial. Fees App. at 84-85. This rate has previously been approved in the Program
for his work. See, e.g., Allen v. Sec. of Health & Human Servs., No. 11-051V, 2013 WL 5229796,
at *1 (Fed. Cl. Spec. Mstr. Aug. 23, 2013). In addition, I found Dr. Miller to be a highly competent
and helpful expert. I deem $500/hour a reasonable rate for his efforts, as well as the time billed at
his reduced rate of $300/hour for travel time.

         There are, however, two points that need adjustment. First, Dr. Miller asks for the higher
rate of $600 per hour for time specifically devoted to pre-trial preparation or his actual hearing
time (i.e. time spent literally testifying or present in the courtroom). Fees. App. at 84. But special
masters have consistently held that it is inappropriate for medical experts to receive a higher fee
for trial testimony. Warfle v. Sec. of Health & Human Servs., No. 05-1399V, 2012 WL 4845635
at *41 (Fed. Cl. Spec. Mstr. Sept. 21, 2012); Gardner-Cook v. Sec. of Health & Human Servs.,
No. 99-480V, 2005 WL 6122520 at *4 (Fed. Cl. Spec. Mstr. June 30, 2005); Salimian v. Sec. of
Health & Human Servs., No. 91-1140V, 1992 WL 185710 at *3 (Fed. Cl. Spec. Mstr. July 17,
1992); Gonzalez v. Sec. of Health & Human Servs., No. 91-905V, 1992 WL 92200 at *3 (Fed. Cl.
Spec. Mstr. Apr. 10, 1992).


The hourly rates contained within the schedules are updated from the decision in McCulloch v. Sec’y of Health &
Human Servs., No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015).


                                                      5
         Case 1:15-vv-00789-MBH Document 106 Filed 03/01/21 Page 6 of 8




        Petitioners’ fee request provides no basis for the increased trial-related rate, nor does it
distinguish any of the aforementioned cases. As a result, I will only compensate Dr. Miller at a
single, $500 rate for all work performed on this case, without regard to the specific nature of the
work. This results in a reduction of $1,350 ($100 less for each of the 13.5 hours devoted to pretrial
and hearing-specific work).

        Second, Dr. Miller’s invoice filed in this fees application appears to contain a mathematical
error, in which the total amount requested is $1,500 less than the total hours billed, based on my
own calculation. Fees App. at 84-85. Therefore, Dr. Miller’s costs will be increased by $1,500 to
account for the mathematical mistake in his invoice. In sum, Petitioners are entitled to $14,200 for
Dr. Miller’s work—a slight increase from the $14,050 requested, even after my reductions are
calculated.

       B.      Dr. Kinsbourne and Dr. Levin

         Drs. Kinsbourne and Levin both request $500 per hour for their work in the case. The rate
itself is consistent with what they have recently been awarded, and I therefore will not make
adjustments to them. See e.g., Palattao v. Sec. of Health & Human Servs., No. 13-591V, 2019 WL
6119418 at *5 (Fed. Cl. Spec. Mstr. Sept. 20, 2019).

        However, both of these experts performed significantly more work on the matter than Dr.
Miller. Dr. Kinsbourne devoted 103.25 hours to the case, while Dr. Levin put in 42.5 hours of
work. I find such time excessive—especially given the unhelpful nature of the opinions and
testimony offered. Martin v. Sec. of Health & Human Servs., No. 15-789, 2020 WL 4197748, at
*31 (Fed. Cl. Spec. Mstr. May 8, 2020), mot. for review den’d, slip op. (Fed. Cl. Aug. 20, 2020).
This was especially so for Dr. Levin, whose opinion exceeded his immediate competence, and/or
offered patently unreliable contentions that lacked firm scientific or medical grounding sufficient
to be deemed credible. Id.

        I am generally reluctant to deny compensation to experts who have attempted to assist a
petitioner with his claim, no matter my assessment of the expert’s overall quality. Here, Dr. Levin’s
time was somewhat more reasonably spent—but resulted in the worst opinion offered in this case.
Dr. Kinsbourne, by contrast, simply spent too much time on the matter to reasonably reimburse all
of his work, since the opinion he offered was far less integral to Petitioners’ theory than Dr.
Miller’s. In either case, some reduction is warranted.




                                                 6
          Case 1:15-vv-00789-MBH Document 106 Filed 03/01/21 Page 7 of 8




         For purposes of consistency, and to avoid too much of a penalty, I will cut both expert’s
requested compensation by the same 15 percent amount. 4 I am empowered to make these kinds of
reductions. Saxton v. Secretary of Health & Human Servs., 3 F.3d 1517, 1521 (noting that it is
“well within the special master’s discretion to reduce the hours to a number that, in his experience
and judgment, was reasonable for the work done”). Both experts (and the counsel who retain them)
are warned in the future to take care that the time they devote to a matter is reasonably consistent
with the value and quality of the report and testimony that is produced in the end. This reduction
results in a total cut of $7,349.50 from Petitioners’ requested costs for these two experts.

         C.       Other Costs

        Petitioners also ask for reimbursement of costs associated with filing fees, record retrieval
costs, shipping costs, and travel-related expenses incurred due to the trial of this matter in
Washington, D.C. Fees App. at 56-89. Such costs are typical in Program cases, Respondent does
not otherwise object to their reasonableness, and I therefore award them as requested.

                                                 CONCLUSION

        Accordingly, in the exercise of the discretion afforded to me in determining the propriety
of a final fees award, and based on the foregoing, I GRANT IN PART Petitioners’ Motion for
Attorney’s Fees and Costs. I therefore award a total of $202,731.21, reflecting $109,066.71 in
attorney’s fees and $93,664.50 in costs, in the form of a check payable to Petitioners and
Petitioners’ counsel, Mr. Richard Gage, Esq.

       A breakdown of the total costs awarded (since those are the only part of the award that is
reduced from Petitioners’ request) is as follows:

    Costs                                Requested                                Awarded
    Dr. Miller Fees and Costs            $14,050.00                               $14,200.00
    Dr. Levin Fees and Costs             $20,750.00                               $18,312.50
    Dr. Kinsbourne Fees and              $48,684.00                               $43,772.00
    Costs
    Other Costs                          $17,380.57                               $17,380.57


4
  In a further attempt at fairness, I will only apply this across-the-board reduction to non-travel and non-hearing time.
Dr. Levin billed a total of 42.5 hours, which were made up of 2 hours of travel time (billed at $250/hour), 8 hours of
time spent at the entitlement hearing, and 32.5 hours spent in preparation. Only the hours spent in preparation are
subject to the fifteen percent reduction. Dr. Levin’s total bill is therefore reduced from $20,750.00 to $18,312.50.
Similarly, Dr. Kinsbourne billed a total of 103.25 hours, which were made up of 10.25 hours of travel time (billed at
$250/hour), 12.5 hours spent at hearing, and 80.5 hours spent in preparation. After reducing the hours spent in
preparation by fifteen percent, Dr. Kinsbourne’s total bill is therefore reduced from $48,684.00 to $43,772.00.


                                                           7
            Case 1:15-vv-00789-MBH Document 106 Filed 03/01/21 Page 8 of 8




    Total                               $100,864.57                            $93,664.50

        In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accord with this decision. 5



      IT IS SO ORDERED.

                                                                         /s/ Brian H. Corcoran
                                                                           Brian H. Corcoran
                                                                           Chief Special Master




5
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.


                                                          8
